Casey, J. (concurring).
Although I concur in the dismissal of the petition, the proceeding is, in my view, neither jurisdictionally defective nor premature. CPLR 7804 (subd [b]) and its companion, CPLR 506 (subd [b]), are venue provisions (see McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 7804:2, p 505; Siegel, New York Practice, § 565, pp 790-791), and, as such, they can be waived (see Ronco Communications & Electronics v Valentine, 70 AD2d 773, 774). The gist of petitioner’s claim is that the District Attorney lacks the authority to present the matter to the Grand Jury. Thus, petitioner seeks to prevent an officer from taking judicial or quasi-judicial action, and, therefore, an article 78 proceeding in the nature of prohibition is appropriate (see Matter of Forte v Supreme Ct. of State of N. Y., 48 NY2d 179, 183-184). There is no other remedy available to prevent such action. However, where, as here, the proceeding should be commenced at Special Term, this court should refuse', as a matter of administrative convenience, to entertain the proceeding commenced here, despite the lack of an objection from any party (see Siegel, New York Practice, § 11, pp 13-14). Accordingly, dismissal of the petition is appropriate.